IN THE COURT OF CRIMINAL APPEALS
OF TEXAS





NO. AP-76,897


EX PARTE DONALD CRAIG CONNER, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. CR-15583-AA IN THE 159TH DISTRICT COURT

FROM ANGELINA COUNTY



Per curiam.

O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant pleaded guilty to delivery of a
controlled substance and originally received deferred adjudication community supervision.  He was
later adjudicated guilty and was sentenced to twenty-five years' imprisonment. 
	Applicant contends that he is being denied credit for time he spent awaiting revocation of his
parole.  The trial court has filed findings of fact and conclusions of law, supported by the record,
which indicate that Applicant is entitled to relief. The record indicates that a pre-revocation warrant
was issued on April 14, 2009.  On September 20, 2009, Applicant was arrested for a new charge of
driving while intoxicated.  The records of the Angelina County Sheriff reflect that Applicant was
also being held pursuant to the parole violation warrant.  Although the warrant was not served on
Applicant until February 23, 2010, Applicant was subject to a parole "hold" from the date of his
arrest on September 20, 2009 until his revocation on April 22, 2010.  Applicant is currently receiving
credit from February 23, 2010 until his revocation.  
	The trial court concludes that Applicant is entitled to credit from September 20, 2009, until
his revocation because he was held in the Angelina County Jail pursuant to the "parole hold" during
that time.  Applicant is entitled to relief.  See Ex parte Price, 922 S.W.2d. 957 (Tex. Crim. App.
1996); Ex parte Canada, 754 S.W.2d 660 (Tex. Crim. App. 1988).
	Relief is granted.  If Applicant's records have not already been corrected, the officials at the
Texas Department of Criminal Justice, Correctional Institution Division and Paroles Division are
hereby ordered to amend Applicant's records to reflect an additional 156 days of jail time credit. 
	Copies of this opinion shall be sent to the Texas Department of Criminal Justice-Correctional
Institutions Division and Pardons and Paroles Division.

 
Delivered: October 31, 2012
Do Not Publish